DETAILED ACTION
This correspondence is in response to the communications received June 8, 2022.  Claims 1 and 3-11 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on June 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,134,914 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
Claims 1 and 3-11 are allowed. 

The following is an Examiner's statement of reasons for allowance: The three layer semiconductor oxide based thin film transistor as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a three layer semiconductor oxide based thin film transistor, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the top gate thin film transistor which has a three layered semiconductor oxide construction which has a first, second and third layers which are composed of particular materials and wherein the second (middle) oxide semiconductor layer has lower crystallinity than both or one of the first oxide semiconductor layer and the third oxide semiconductor layer, or as the material and crystallinity limitations are claimed,
“wherein the second oxide semiconductor film comprises a region where crystallinity is lower than crystallinity of one or both of the first oxide semiconductor film and the third oxide semiconductor film, 
wherein each of the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film comprises In, M, and Zn, and 
wherein the M represents Al, Ga, Y, or Sn.”

Regarding claim 7, the prior art discloses a three layer semiconductor oxide based thin film transistor, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the top gate thin film transistor which has a three layered semiconductor oxide construction which has a first, second and third layers which are composed of particular materials and wherein the second (middle) oxide semiconductor layer has lower crystallinity than both or one of the first oxide semiconductor layer and the third oxide semiconductor layer, or as the material and crystallinity limitations are claimed,
“wherein the second oxide semiconductor film comprises a region where crystallinity is lower than crystallinity of one or both of the first oxide semiconductor film and the third oxide semiconductor film, 
wherein each of the first oxide semiconductor film, the second oxide semiconductor film, and the third oxide semiconductor film comprises In, M, and Zn, and 
wherein the M represents Al, Ga, Y, or Sn,”.


Double Patenting
Further non-statutory double patenting rejections were considered in light of related applications, but were not found to satisfy the limitations of the instant application.

For claim 1 of U.S. Patent No. 9,502,580, the arrangement is that of a lower gate transistor coupled with the contradictory claim features of,
“wherein the first oxide semiconductor film has a lower degree of crystallinity than the second oxide semiconductor film, and 
wherein the third oxide semiconductor film has a lower degree of crystallinity than the second oxide semiconductor film.”

For claims 1, 4 and 10 of U.S. Patent No. 9,245,958, the arrangement is that of a lower gate transistor coupled with the contradictory claim features of,
(from dependent claim 10) “wherein the first oxide semiconductor film has a lower degree of crystallinity than the second oxide semiconductor film.”

For claims 1 and 2 of U.S. Patent No. 9,082,863, the arrangement is that of a lower gate transistor coupled with the contradictory claim features of,
(from dependent claim 2) “wherein the first oxide semiconductor layer has an amorphous structure.”

The claims 1 and 11 of U.S. Patent No. 9,620,650, the arrangement is that of a lower gate transistor coupled with the contradictory claim features of,
(from claim 1) “wherein the second oxide semiconductor layer and the third oxide semiconductor layer comprise crystals”,
(from claim 11) “wherein the second oxide semiconductor layer and the third oxide semiconductor layer comprise crystals”.

Further, double patenting rejections were considered and found not possible for:
US 9,929,276 or US 8,728,883 as they are directed to method claims or the structure claims lack limitations directed at the relative degree of crystallinity between the oxide semiconductor layers. 
US 9,281,358, US 9,634,082, US 8,629,432 and US 8,884,287 because at least for the reason that they do not claim a third oxide semiconductor.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893